NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

              CHRISTOPHER MICHAEL NORRIS, Petitioner.

                         No. 1 CA-CR 18-0707 PRPC
                              FILED 3-28-2019


     Petition for Review from the Superior Court in Yavapai County
                         No. P1300CR201301146
                The Honorable Patricia A. Trebesch, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By Joshua I. Fisher
Counsel for Respondent

Christopher Michael Norris, Buckeye
Petitioner



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge James P. Beene joined.
                              STATE v. NORRIS
                             Decision of the Court

C A T T A N I, Judge:

¶1            Christopher Norris petitions for review from the superior
court’s dismissal of his of-right petition for post-conviction relief. For
reasons that follow, we grant review but deny relief.

¶2           Norris pleaded guilty to armed robbery, burglary in the first
degree, kidnapping, and aggravated assault with a dangerous instrument.
He was sentenced to a combination of concurrent and consecutive terms of
imprisonment totaling 52 years.

¶3             Norris timely filed an of-right notice of post-conviction relief,
and counsel was appointed to represent him. Counsel filed a petition for
post-conviction relief raising two issues: (1) the factual bases for Norris’s
guilty pleas to the kidnapping and aggravated assault offenses were
insufficient, and (2) trial counsel was ineffective for allowing Norris to
plead guilty to those offenses with an insufficient factual basis. The
superior court dismissed his petition, finding that there was a sufficient
factual basis for his guilty pleas based on accomplice liability and that he
did not set forth a colorable claim of ineffective assistance of counsel.

¶4             Norris then filed a pro se petition for review, but the petition
raises five new arguments not raised before: (1) actual innocence, see Ariz.
R. Crim. P. 32.1(h); (2) illegal sentence (enhancement with prior
convictions), see Ariz. R. Crim. P. 32.1(c); (3) ineffective assistance of counsel
for failing to object to the enhanced sentence, see Ariz. R. Crim. P. 32.1(a);
(4) ineffective assistance of counsel for failing to object to consecutive
sentences, see id.; and (5) prosecutorial misconduct based on the allegedly
illegal sentence enhancements and consecutive sentences, see id. We do not
address these issues because Norris did not first present them to the
superior court, and a petition for review may not include new arguments
not first presented in the petition for post-conviction relief. Ariz. R. Crim.
P. 32.9(c)(4)(B)(ii), (D); State v. Ramirez, 126 Ariz. 464, 468 (App. 1980).

¶5            Accordingly, we grant review but deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA

                                          2